Citation Nr: 0930388	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  03-10 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral foot 
disability, to include plantar fasciitis and osteoarthritic 
changes at the metatarsal heads.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel
INTRODUCTION

The Veteran had active service from July 1961 to May 1964.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Chicago, 
Illinois  Regional Office (RO) of the Department of Veterans 
Affairs (VA), that in pertinent part, denied service 
connection for bilateral plantar fasciitis and osteoarthritic 
changes at the metatarsal heads. 

The Veteran appealed the RO's March 2002 denial to the Board, 
which remanded the issue for further development in May 2004.  
Thereafter, upon completion of the requested development, the 
Board, in a February 2005 decision, denied service connection 
for the Veteran's bilateral foot disability.  The Veteran 
then appealed the Board's decision with respect to his 
bilateral foot claim to the United States Court of Appeals 
for Veterans Claims (Court).  In March 2006, a Joint Motion 
for Partial Remand (motion) was submitted to the Court by 
which a partial vacate was sought.  The Court granted the 
motion later that same month.  In October 2006, the Board 
remanded the bilateral foot claim for further development.  
After the requested development was accomplished, the case 
again returned to the Board, which in a June 2007 decision, 
again denied service connection for the Veteran's bilateral 
foot disability.  Thereafter, the Veteran again appealed the 
Board's June 2007 decision to the Court, which in a June 30, 
2008 Order, granted a June 26, 2008 Joint Motion for Remand.  
Although not specifically stated in the Court's Order, such 
Remand action serves to vacate the June 29, 2007 Board 
decision.  Thus, the issue is again before the Board for 
further appellate consideration.

In October 2003, the Veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge (VLJ).  A transcript of that hearing is of record.

The issue of entitlement to service connection for a right 
foot disability, to include plantar fasciitis and 
osteoarthritic changes at the metatarsal heads, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.
FINDING OF FACT

The competent clinical evidence of record demonstrates that a 
left foot disability, to include arthritis, was initially 
demonstrated years after service and has not been shown to be 
causally related to the Veteran's service.


CONCLUSION OF LAW

A left foot disability was not incurred in, or aggravated by, 
active service, nor may such be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date will be assigned in 
the event of the award of the benefits sought.
 
In the present case, VA satisfied its duty to notify by means 
of August 2001, May 2004, March 2006, and November 2006 
letters from the agency of original jurisdiction (AOJ) to the 
appellant that informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence and provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date in the event of award of the benefit sought. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA notification 
was provided after the initial AOJ adjudication of the 
claims.  Nevertheless, the Court in Pelegrini noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice letter was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, private treatment 
records, and VA examination reports.  Additionally, the 
claims file contains the Veteran's statements in support of 
his claim.  The Board has carefully reviewed such statements 
and concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.

VA opinions with respect to the issue of entitlement to 
service connection for a left foot disability were obtained 
in September 1998 and January 2007  38 C.F.R. § 3.159(c) (4).  
To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted below, the Board finds that the VA 
opinions obtained in this case are more than adequate, as 
they are predicated on a full reading of the private medical 
records in the Veteran's claims file and the statements of 
the appellant, and complete rationales for the opinions 
stated are provided.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4).  

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2008).

Where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and arthritis becomes manifest to a degree 
of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in, or aggravated by, such service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008).

Legal Analysis

In order to establish service connection on a direct-
incurrence basis, the Veteran must provide evidence of a 
current disability, an in-service injury or disease, and a 
nexus between the current disability and the in-service 
injury or disease.  With respect to a current disability, the 
record reflects that since 1985, the Veteran has been 
diagnosed with left foot disability, including hammertoes 
(for which he underwent surgery), plantar fasciitis, and 
osteoarthritic changes at the metatarsal heads.  

In order to establish service connection on a presumptive 
basis, the Veteran's arthritis must have become manifest to a 
degree of 10 percent or more within one year from the date of 
termination of his period of service.  In this case, there is 
no evidence that the Veteran's left foot arthritis was 
manifested to a compensable degree within one year of his 
separation from service.  In fact, the first documented 
clinical diagnosis of left foot arthritis was in 1998, which 
more than 30 years after his 1964 discharge from service.  
Hence, the Board finds that the evidence of record does not 
establish that the Veteran is entitled to service connection 
on a presumptive basis for a left foot disability.

With respect to an in-service injury or disease, the Veteran 
contends that his current left foot disability is due to 
having to wear shoes that were too small in service.  
However, unfortunately, there is no evidence of record that 
corroborates the Veteran's contentions.  Indeed, although the 
Veteran's service treatment records show that he complained 
of an exotosis of the dorsum of the right foot that was 
irritated by all shoes, except for tennis shoes, there is no 
evidence that the Veteran ever complained of, was diagnosed 
with, or treated for any left foot condition, including pain, 
exotosis, arthritis, or plantar fasciitis.  Moreover, the 
Veteran, on his April 1964 separation examination, denied a 
history of foot trouble, arthritis or rheumatism, or bone, 
joint, or other deformity.  Likewise, the separation 
examination examiner reported that the Veteran's feet were 
normal. 

Moreover, no competent clinical evidence of record 
establishes that the Veteran's current left foot disability, 
initially demonstrated by the record years after service, is 
etiologically related to any incident of service.  Indeed, a 
September 1998 VA examination report shows that the examiner, 
who indicated that the Veteran's claims file did not include 
any military medical records or any other medical records, 
noted that there was no evidence of hammertoe deformity, but 
that the Veteran did have left foot plantar fasciitis and 
osteoarthritic changes at the metatarsal heads.  However, he 
stated that, "plantar fasciitis is a common condition of 
males and can be somewhat disabling but [that there was] no 
evidence that this is service connected [and that] 
osteoarthritic changes, again, do not appear to be service 
connected." 

Likewise, a January 2007 a VA examination report shows that 
the Veteran was again diagnosed with left foot plantar 
fasciitis and osteoarthritis of the metatarsal heads.  After 
reviewing the claims folder, including the Veteran's service 
treatment records, and performing a physical examination, the 
VA examiner opined that it is less likely than not that the 
Veteran's plantar fasciitis and osteoarthritis of the 
metatarsal heads are related to his military service.  The 
examiner supported his opinion by citing the fact that there 
was no specific treatment for plantar fasciitis or 
osteoarthritis of the metatarsal heads in service.  The VA 
examiner also cited the long period time after service before 
the Veteran sought medical intervention with regard to his 
current left foot plantar fasciitis and osteoarthritis 
disabilities. 

The Board places a high probative value on the January 2007 
VA examination report because the claims folder was reviewed 
and a detailed supporting rationale was provided.  Further, 
there is no competent clinical evidence of record linking the 
Veteran's left foot disability to service.  

Therefore, in the absence of any competent medical evidence 
that the Veteran's current left foot disability is 
etiologically related to service and in the absence of 
demonstration of continuity of symptomatology, the Board 
finds that the Veteran's initial demonstration of left foot 
disability in 1985, years after his discharge from service, 
to be too remote from service to be reasonably related to 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

In adjudicating a claim, including as to continuity of 
symptomatology, the Board must assess the competence and 
credibility of the veteran.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  The Board also has a duty to assess 
the credibility and weight given to evidence.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Although the Veteran 
asserts that his current left foot disability is related to 
service, he is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He is 
competent to give evidence about what he experienced; for 
example, he is competent to report that he has experienced 
left foot pain since service.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does not 
affect competency to testify").  The Board acknowledges that 
it cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006).  However, such lack of contemporaneous 
evidence is for consideration in determining credibility.  In 
this regard, the Board again notes that the record is devoid 
of objective evidence of left foot disability until 1985 
decades after service.  As such, the Board finds that any 
assertions by the Veteran as to continuity of symptomatology 
of left foot disability since service to be less than 
credible.

Therefore, in the absence of any documented competent medical 
evidence that demonstrates that the Veteran's left foot 
disability is related to any incident of service and in the 
absence of demonstration of continuity of symptomatology of 
his left foot disability since service, the Board finds that 
the negative evidence of record, including the September 1998 
and January 2007 VA opinions, is of greater probative value 
than the Veteran's statements in support of his claim.  As a 
result, the Board finds that the Veteran is not entitled to a 
grant of service connection on a nonpresumptive direct-
incurrence basis for his current left foot disability, to 
include plantar fasciitis and osteoarthritis of the 
metatarsal heads.

The Board has considered the doctrine of giving the benefit 
of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2008), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a left foot disability, to include 
plantar fasciitis and osteoarthritic changes at the 
metatarsal heads, and the claim must be denied.


ORDER

Entitlement to service connection for a left foot disability, 
to include plantar fasciitis and osteoarthritic changes at 
the metatarsal heads, is denied.

REMAND

VA must make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2008).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2008).  

The Veteran asserts that service connection is warranted for 
a right foot disability to include plantar fasciitis and 
osteoarthritic changes at the metatarsal heads.   According 
to the Veteran, such conditions are the result of his being 
forced to wear shoes that were too small in service.  With 
respect to a current disability, the record reflects that 
since 1985, the Veteran has been diagnosed with right foot 
disability, including hammertoes (for which he underwent 
surgery), plantar fasciitis, and osteoarthritic changes at 
the metatarsal heads.  With respect to an in-service injury 
or disease, the Veteran's service treatment records show that 
he was seen in December 1962 for an exotosis of the dorsum of 
the right foot.  There was reddened skin over the top.  It 
was indicated that there was irritation by shoe.  The Veteran 
related that all shoes, except for tennis shoes, caused this 
irritation.  He was seen in the surgery clinic later that 
day.  An examination revealed a proximal bone structure on 
the dorsum of the foot.  An X-ray study of the right foot 
revealed a small soft tissue projection lateral to the first 
cuneiform bone.  There was no apparent bone involvement.  It 
was suggested that the Veteran change his shoes.

As to the etiology of the Veteran's current right foot 
disability, VA examiners in September 1998 and January 2007, 
have both indicated that it was not related to service.  
Specifically, the January 2007 VA examiner, who indicated 
that he had reviewed the Veteran's claims file, noted that 
there was no specific treatment for plantar fasciitis or 
osteoarthritis of the metatarsal heads in service.  The Board 
acknowledges that the record does not demonstrate that there 
specific treatment for right foot plantar fasciitis or 
osteoarthritis in service.  However, the Board observes that 
the January 2007 examiner failed to provide an opinion about 
or comment on whether the Veteran's in-service right foot 
symptomatology, to include the small soft tissue protrusion/ 
prominent bone structure on the dorsum of his right foot that 
was found on both physical examination and x-ray in December 
1962, is in any way etiologically related to the Veteran's 
current right foot condition, to include the bony deformity 
on the first terminal phalanx that was found on VA x-ray in 
January 2007.  The January 2007 VA examiner also failed to 
address the January 2007 interpreting radiologist's finding 
to consider  "old trauma" with respect to the Veteran's 
right foot bony deformity on the first terminal phalanx and 
whether that was due to the Veteran's documented in-service 
right foot complaints and his contentions that he was made to 
wear too small shoes.  Therefore, the Board finds that the 
January 2007 VA opinion is inadequate.  Consequently, in 
light of this and the Veteran's current right foot 
symptomology and his documented in-service right foot 
symptomology, the Board finds that a new VA examination and 
opinion is warranted to ascertain the full nature and 
etiology of the Veteran's current right foot disability, to 
include plantar fasciitis and osteoarthritis.  Such 
information would be useful in the de novo adjudication of 
the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice with regard to the 
issue on appeal, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. 
§ 3.159, and any other applicable legal 
precedent.  Specifically, the appellant 
and his representative should be 
informed as to the information and 
evidence necessary to substantiate his 
claim for service connection for a right 
foot disability, to include plantar 
fasciitis and osteoarthritis of the 
metatarsal heads, including which 
evidence, if any, the Veteran is 
expected to obtain and submit, and which 
evidence will be obtained by VA.  
Additionally, the Veteran should be 
advised of what information and evidence 
not previously provided, if any, will 
assist in substantiating or is necessary 
to substantiate the elements of the 
claim, including notice that a 
disability rating and an effective date 
will be assigned if service connection 
is awarded.

2.  Contact the Veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his right foot disability 
since his discharge from service.  After 
securing the necessary authorizations for 
release of this information, seek to 
obtain copies of all treatment records 
referred to by the Veteran, not already 
of record.

3.  The Veteran should be afforded a VA 
foot examination.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  

The examiner should specifically identify 
all right foot disabilities found to be 
present, to include plantar fasciitis and 
osteoarthritis.  The examiner is then 
requested to opine as to whether such 
right foot disability(s) is/are related 
to service on any basis, to include the 
Veteran's documented in-service right 
foot symptomology and/or having to wear 
too small shoes in service.  All opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

4.  Thereafter, readjudicate the issue on 
appeal.  If any benefit sought remains 
denied, issue a supplemental statement of 
the case to the Veteran and his attorney 
and allow an appropriate opportunity for 
response.  The case should then be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


